[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14927         ELEVENTH CIRCUIT
                                                                     AUG 30, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                        CLERK
                               D.C. Docket No. 0:10-cv-60359-KMM

CHARLES MERSCH,

llllllllllllllllllllllllllllllllllllllll                                       Plaintiff - Appellant,

                                               versus

CITY OF CORAL SPRINGS,
a Florida municipality,

                                           llllllllllllllllllllllllllllllllllllllllDefendant - Appellee,

CORAL SPRINGS POLICE DEPARTMENT,

                                                        llllllllllllllllllllllllllllllllllllllllDefendant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 30, 2011)

Before TJOFLAT and MARTIN, Circuit Judges, and DAWSON,* District Judge.

         *
       Honorable Robert T. Dawson, United States District Judge for the Western District of
 Arkansas, sitting by designation.
PER CURIAM:

      Plaintiff-Appellant, Charles Mersch, appeals the district court’s grant of

summary judgment in favor of the defendant-appellee, the City of Coral Springs.

Our review is de novo. Dees v. Johnson Controls World Servs., Inc., 168 F.3d 417

(11th Cir. 1999); Jones v. LMR Intern., Inc., 457 F.3d 1174. 1177 (11th Cir.

2006).

      Mersch brings this action under 42 U.S.C. § 1983, claiming that Coral

Springs violated his federal and state constitutional rights, as well as certain state

statutory rights, in the manner in which it arrested him and then investigated his

conduct following an alleged domestic altercation between Mersch and his ex-

wife. Because he brings suit against the city, he must demonstrate not only that

his rights were violated, but also that they were violated pursuant to a policy or

custom of the city. See McMillan v. Monroe Cnty., 520 U.S. 781, 785, 117 S. Ct.

1734, 1736 (1997). The district court concluded that Mersch could not make this

showing, and that his state claims did not entitled him to relief, and as a result

granted summary judgment in favor of the city. We now affirm.

      Mersch’s federal and state constitutional claims fail because he does not

identify any constitutional violations for which he is entitled to relief. Mersch’s

former wife gave a sworn statement implicating Mersch, which gave the police

                                           2
ample probable cause to effect an arrest and open an internal investigation into the

altercation. Moreover, although the first internal investigation into Mersch’s

conduct was tainted by improper conduct, as the district court explained, “[t]hat

investigation was terminated[,] . . . [a] new investigation was initiated, and Mersch

does not bring claims for any violations of constitutional rights that occurred as a

result of [that second] investigation.” Quite simply, therefore, his accusations

“leave[] no room for the conclusion . . . that the City of Coral Springs has a custom

or policy of permitting high ranking officials in the [Coral Springs Police

Department] to utilize internal investigations in an abusive manner that violates

the constitutional rights of its officers.” His state constitutional claims fail for the

same reason—he has failed to tie any misconduct in the first investigation to the

second investigation, for which all discipline stemmed.

      Mersch also seeks equitable relief for violations of certain Florida statutes,

but we find this argument to be moot. Generally, “[a] case is moot when the

challenged conduct ceases such that there is no reasonable expectation that the

wrong will be repeated in circumstances where it becomes impossible for the court

to grant any effectual relief whatever to the prevailing party.” City of Erie v.

Pap’s A.M., 529 U.S. 277, 287, 120 S. Ct. 1382, 1390 (2000) (quotation marks

omitted). Here, Mersch avers that the improper conduct that tainted the first

                                            3
internal investigation is likely to cause him future harm when that investigation is

released to the public. But the record reveals that Mersch successfully obtained

injunctive relief that removed the tainted investigation from the public record, and

we can find no evidence suggesting that Coral Springs failed to comply with that

mandate. Therefore, as the district court concluded, “there is no live controversy

with respect to which this Court can provide meaningful relief.”

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of the City of Coral Springs.

      AFFIRMED.




                                          4